Citation Nr: 1117757	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-38 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gynecological disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a gynecological condition.  The Veteran testified at a Board hearing at the RO in January 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

Additional VA treatment records were associated with the claims file after the submission of the Veteran's substantive appeal.  The Veteran did not submit a waiver of RO consideration regarding this evidence.  Therefore, the Board remanded the case to allow for RO review in February 2010.  The development was completed and a Supplemental Statement of the Case was issued in October 2010.  The case was then returned to the Board for a final decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary regarding the Veteran's claim.  During the January 2009 Board hearing, the Veteran noted that she received treatment from a private gynecologist, Dr. Robert Martin of Dallas, Texas.  These records are not associated with the claims folder.  Therefore, the RO should attempt to obtain these records and associate them with the claims file.  

The Veteran also reported treatment for a gynecological disability during service with a diagnosis of fibroid tumors.  Service treatment records do not show such treatment; however the Board finds that the service treatment records may be incomplete.  The record does not contain a separation report of medical history or report of medical examination.  The RO should ensure that the service treatment records associated with the claims file are complete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all pertinent treatment records from Dr. Robert Martin in Dallas, Texas, especially any records relating to the Veteran's gynecological complaints, and associate the records with the claims file.  All attempts to obtain the records should be documented in the claims file.

2.  The RO/AMC should obtain copies of all pertinent service treatment records, especially any separation report of medical examination, from any source available, and associate the records with the claims file.  All attempts to obtain the records should be documented in the claims file. 

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a gynecological examination may be granted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


